Citation Nr: 1303066	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  His awards and decorations include the Bronze Star Medal, the Purple Heart, and Combat Infantryman Badge, which are indicative of combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss; tinnitus; peripheral neuropathy of the bilateral hands and feet, to include as secondary to herbicide exposure; and, a shell fragment wound to the right thigh; and, an application to reopen a previously denied claim for service connection for a shell fragment wound to the head have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran's last examination in connection with his claim for an increased evaluation was provided in December 2010, which would have been over two years ago.  During the January 2012 hearing, the Veteran testified that his PTSD symptoms had worsened in the past year.  See hearing transcript, p. 12.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that another VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, it appears that there may be additional medical records that are pertinent to the claims.  There are records associated with the claims file that are signed by private psychologist, H. A. C., Ph.D., (initials used to protect the Veteran's privacy) dated in January 2003, October 2005, March 2007, and December 2007.  In the initial evaluation, dated in January 2003, the psychologist indicated that the evaluation was conducted following a request for readjustment counseling as part of the Vet Center program.  In notes dated in October 2005 and December 2007, the psychologist noted that he treated the Veteran at his office through the Vet Center Readjustment Counseling Program.  However, the only treatment note signed by the psychologist that is associated with the claims file is the initial evaluation dated in January 2003.  Further, in a December 2008 VA treatment note, the Veteran indicated that he attended group therapy through the Vet Center in Griffin, Georgia. He also stated that he participated in a veterans' group with Dr. C. during the January 2012 hearing.  See hearing transcript, p. 9.  Therefore, attempts should be made to obtain any outstanding medical records.

Lastly, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, during the January 2012 hearing, the Veteran testified that he was unable to work due to his PTSD symptoms.  See hearing transcript, pp. 4-5.  He also submitted an opinion from his treating psychiatrist in VA's Trauma Recovery Program.  The psychiatrist opined that the Veteran was unable to "function effectively in a work environment" as a result of his PTSD.  See January 2012 VA opinion.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain if the appellant received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record, including all outstanding medical records from the Atlanta VA Medical Center (VAMC) dated since January 2011 and from the Vet Center in Griffin, Georgia, as well as any other readjustment counseling records from the Vet Center program.  

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional evidence or a medical opinion, as is deemed necessary.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


